IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  July 23, 2008
                                No. 07-60713
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MERLIN A LITTLETON

                                            Plaintiff-Appellant

v.

B GRIMES; UNKNOWN BENNET; MATTIE COLLINS; UNIT MANAGER
THOMAS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 4:06-CV-93


Before JONES, Chief Judge, and STEWART and PRADO, Circuit Judges.
PER CURIAM:*
      Merlin A. Littleton, Mississippi prisoner # 82910, appeals the district
court’s dismissal for failure to state a claim of his 42 U.S.C. § 1983 lawsuit
asserting denial of access to the courts. We review the dismissal de novo. Harris
v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
      Littleton renews his allegation that the appellees’ confiscation of his legal
papers upon his transfer to more restrictive custody violated his right of access.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60713

His conclusional assertion that he is not required to show any resulting injury
is incorrect. See McDonald v. Steward, 132 F.3d 225, 230-31 (5th Cir. 1998);
Lewis v. Casey, 518 U.S. 343, 351 (1996). Littleton alternatively asserts that the
appellees frustrated his ability to present specific non-frivolous claims in his
application for a certificate of appealability (COA) following the appeal from the
denial of his 28 U.S.C. § 2254 petition. However, he simultaneously concedes
that he is unable to say how the confiscation of his legal materials contributed
to the denial of his COA application.
      By his own admission, Littleton’s denial-of-access claim was properly
dismissed because he failed to allege that the confiscation of his legal materials
prejudiced his position as a litigant. See McDonald, 132 F.3d at 230-31. As the
district court found, despite the confiscation, Littleton was able to prepare and
timely submit a lengthy and thorough COA application.            See Littleton v.
Armstrong, No. 05-60519 (5th Cir. Mar. 1, 2007) (unpublished). Littleton’s new
assertion that the confiscation of his legal papers prevented him from presenting
non-frivolous claims that the evidence was insufficient to convict him, that his
confession was coerced, that a state’s witness committed perjury, and that
counsel was ineffective is without merit as those claims were in fact presented
in the COA application submitted to this court. See id.
      To the extent that Littleton complains that he was denied access to the
legal materials of other inmates he was assisting, he lacks standing to raise the
argument. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
Alternatively, the claim fails due to the absence of any resulting injury, as does
his claim that there is a systemic problem with access to legal papers at the East
Mississippi Correctional Facility. See McDonald, 132 F.3d at 230-31.
      The district court’s judgment is affirmed. Its dismissal of Littleton’s suit
counts as a strike for purposes of 28 U.S.C. § 1915(g).         See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Littleton is cautioned that if he
accumulates three strikes, he will no longer be allowed to proceed in forma

                                        2
                                 No. 07-60713

pauperis in any civil action or appeal filed while he is detained or incarcerated
in any facility unless he is in imminent danger of serious physical injury. See
§ 1915(g).
      AFFIRMED; SANCTIONS WARNING ISSUED.




                                       3